Citation Nr: 1141492	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from August 1972 to March 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision. 


FINDINGS OF FACT

1.  The Board denied the Veteran's claim of entitlement to service connection for a back disability in an April 1997 rating decision.  

2.  Evidence obtained since the time of the April 1997 decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lower back disability.

3.  The evidence of record does not ultimately support the conclusion either that the Veteran's lower back disability either began during or was otherwise caused by his military service, or that it is secondary to his service connected foot disability. 


CONCLUSIONS OF LAW

1.  The April 1997 decision which denied entitlement to service connection for a lower back disability is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 3.156,3.160(d), 20.1100 (2011).

2.  Criteria for service connection for a lower back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for a lower back disability was denied by an April 1997 Board decision which is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1100.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  

In this case, however, because the Board reached a decision on the claim, the underlying RO decision was subsumed; and a discussion of 38 C.F.R. § 3.156(b) is therefore not relevant in this case.  

The Veteran's claim for service connection for a lower back disability was denied by an April 1997 Board decision.

At the time of that rating decision, the evidence of record included service personnel records, showing that the Veteran worked as a wheel tractor operator as his primary MOS in service; service treatment records, showing one complaint of occasional lower back pain while in service; and post-service medical treatment records which did not show any back complaints or treatment.

Also of record was the Veteran's contention that his altered gait, as a result of his service connected foot problem, caused his back to hurt.  He proffered this allegation in his June 1994 claim; in a September 1995 statement (where he asserted that his altered gait pre-existed his back injury in 1992); and at a RO hearing in March 1997 (where the Veteran indicated that he had begun to notice back problems over the previous three to four years; and asserted that a private doctor had suggested that it was possible his back pain could have been secondary to his foot).

The Veteran was also provided with a VA examination in February 1995 at which the examiner indicated that the Veteran would probably have developed back pain even without the right foot problem, and explained that most of the present back difficulty the Veteran was having was the result of a post-service work injury.  The examiner then opined that there was no probable causal relationship between the Veteran's chronic back problem and his right foot problem.

The Board denied the Veteran's claim in April 1997.  However, since that time considerable new evidence has been submitted.  In November 2007, the Veteran requested that his back claim be reopened, once again arguing that his back condition was partly due to his altered gait.

In the past few years, a number of medical opinions have been obtained to address the etiology of the Veteran's current back disability.  The Veteran has also testified at a hearing before the Board.  For the purpose of determining whether to reopen the claim, the Board concludes that sufficient medical evidence has been submitted that raises a reasonable possibility of substantiating the Veteran's claim that the Board must reopen the claim.

Specifically, in April 2009, Dr. "R." opined that with regard to the question of whether the Veteran's back pain and potentially spinal stenosis type symptoms/neurogenic claudication was a result of the Veteran's altered gait, he could not say on a medically more probable than not basis that it is the primary factor; however, he did believe that the altered gait contributed to some extent.  He felt that the problem could be overcome with injection therapy.

In September 2009, a physician's assistant wrote a letter indicating that he had personally observed an increasingly exaggerated lower and upper leg gait disturbance secondary to the Veteran's abnormal right foot strike.  He indicated that the Veteran had to place nearly all of his weight on his left leg when carrying a weight bearing load (such as chairs).  He added that the Veteran appeared to have the start of a slight scoliosis of his lower spine, secondary to a difference in hip height caused by the compensation for the right foot strike abnormality.

In May 2010, a chiropractor wrote a letter indicating that the Veteran had been diagnosed with a spinal condition related to instability of the feet and spine.  He explained that this prevented the Veteran from equally distributing his weight when standing, walking, or working, thus increasing spinal biomechanical stress and strain.  Due to this, the chiropractor stated that the Veteran experienced chronic lower back pain associated with foot numbness; and found that his symptoms were aggravated by physical labor and they restricted his ability to work or perform activities of daily living. 

In August 2010, another chiropractor wrote a letter indicating that the Veteran maintained that there was a causal relationship between his right foot injury in 1973, his right foot pain, his lumbar spine pain and his compromised activity and employment capacity.  She stated that she concurred with his assessment, because the Veteran's foot injury resulted in permanent mechanical dysfunction and pain in the medial forefoot; and found that the dysfunction and the pain avoidance altered the Veteran's foot strike and follow through.  The normal pattern of foot dynamics in the gait cycle is supination at heel strike, followed by rapid pronation and internal rotation of the tibia, followed by resupination through neutral at midstance when the body's center of gravity is directly over the foot.  In the Veteran's case, the chiropractor found that there was over-supination and failure to adequately pronate, which resulted in a failure to absorb shock and to center the body during weight bearing.  She also found that mechanical foot dysfunction and faultered gait resulted in a compromise of the function of the entire right kinetic chain.

The chiropractor concluded that she felt that the Veteran's trunk pain and dysfunction, including, but not limited to, the permanent activity limitations cited in his in-service profile, are secondary to his right foot injury.

In August 2011, a letter was received from Dr. "J." in which he noted the Veteran's in-service toe injury and in-service back injury, and he stated that it was very reasonable that this injury may have very well injured the Veteran's low back area that continues to give him problems today.

These statements are all new in that they had not been previously of record in 1997, and they are material because the address the criteria for service connection.  Moreover, because they address the criteria for service connection in a favorable way, they raise a reasonable possibility of substantiating the Veteran's claim.

Furthermore, for the limited purpose of determining whether to reopen a claim, these statements are presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  While a number of medical statements have been obtained that ultimately refute these opinions, a weighing of conflicting opinions is not appropriate for the purpose of determining whether to reopen a claim.

Because the evidence submitted since the Veteran's claim was previously denied is new, material, and raises a reasonable possibility of substantiating the Veteran's claim, the Veteran's claim for service connection for a back disability is reopened.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran is service connected for a right foot disability and he has been diagnosed with a chronic lower back disability.  The Veteran has testified at a hearing before the Board in September 2011 that his service connected foot disability has caused him to walk with an altered gait, and he believes that the altered gait for many years has caused him to develop a lower back disability.  The Veteran has also allowed that his current lower back disability may be directly related to his military service.  As such, the Board will address service connection for a back disability on both a direct and on a secondary basis. 

Direct Service Connection
 
The Board will first address direct service connection.  Service personnel records show that the Veteran's primary MOS was as a wheel tractor operator; and service treatment records contain one complaint of back pain in service.  Specifically, in March 1975, the Veteran complained of occasional lower back pain after lifting heavy equipment.  However, on examination, the Veteran demonstrated good range of motion.  Furthermore, there were no additional complaints of back problems during the remainder of Veteran's service (approximately one year). 

Following service, the Veteran worked in logging (per a VA examination report in November 1984).  However, a note from his employer in October 1984 indicated that the Veteran was no longer able to do woods work and he was preparing for retraining.  The Veteran received medical treatment from 1976-1979, but the treatment records from that time period that are in the Veteran's claims file do not show any back complaints or treatment.  

The Veteran was provided with a VA examination in February 1995 at which it was noted that he was working as a long-haul truck driver, but that his position was limited to driving and he did not have to do any loading.  The Veteran stated that his back continued to do well after the military and he indicated that his back symptoms began approximately 6 years earlier (in approximately 1989).  

Importantly, the Veteran reported filing a worker's compensation claim in about 1992.  

The back pain was described as moderate and was located at the upper and mid back.  The Veteran's lower back had chronic severe pain.  The Veteran indicated that his back pain had begun in approximately 1989 and worsened with the worker's compensation accident in approximately 1992.  The examiner diagnosed the Veteran's back complaints as a chronic muscular strain.  The examiner did not specifically address whether the Veteran's back disability began in service, focusing more on the secondary aspect.  The Veteran did specifically report that his back was not at all bothersome while in the military.

At a hearing before the RO in March 1997, the Veteran testified that he had begun to notice back problems over the previous three to four years.  The Veteran was asked if he injured his back in service to which he replied that he had strained a muscle moving a refrigerator.

In September 2009, the Veteran underwent a VA examination at which he reported a gradual onset of back pain in the late 1980s after working for 10 years for UPS as a truck driver (which reportedly required lifting in addition to working on hard surfaces).  The Veteran denied any injury or trauma to his back, and reported the onset of intermittent numbness to his lower extremities in the mid-1990s.  He stated that an MRI in the late 1980s showed bulging discs, and he indicated that he was given muscle relaxers for an acute flare-up of back pain.  The Veteran's gait was uneven, and he appeared to favor his right foot.  The examiner diagnosed the Veteran with spondylosis with underlying osteoarthritis of the lumbar spine.  The examiner observed that there was approximately a fifteen year gap between the time of the injury to the Veteran's right foot in service and the onset of his back pain.  

The examiner then stated that after a careful review of the Veteran's claims file, taking into consideration the post service injury to the Veteran's back, the lack of evidence for the back complaints for a period of more than ten years following the Veteran's discharge from service, and in consideration of the type of work the Veteran has been doing since discharge that would increase his risk for a work-related back injury, he was of the opinion that it was less likely than not that the Veteran's current back condition was caused by his altered gait.  The examiner did not express an opinion as to whether the Veteran's back disability either began during or was otherwise caused by his military service.

In March 2011, the Veteran underwent another VA examination at which it was noted that the Veteran had lumbar degenerative disc disease with minor vertebral spondylosis.  It was explained that the degenerative disc disease was the normal change in spinal discs with age.  Moreover, the examiner explained that these changes were more likely to occur in people who smoke, those who do heavy physical work, and those who are obese.  

In August 2011, a Dr. J. submitted a letter noting the Veteran's in-service toe injury and in-service back injury, and stating that it was very reasonable that this injury may have very well injured his low back area that continues to give him problems today.  However, a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As such, this letter is considered to be too speculative to provide the requisite nexus between the Veteran's current back disability and his time in service.  Nevertheless, because this letter suggested the possibility of a link, the Board obtained a medical opinion of record. 

In August 2011, a VA examiner reviewed the Veteran's claims file.  However, after considering both the Veteran's contentions and the available medical evidence, the examiner concluded that it was less likely than not that the Veteran's current lower back condition was caused or due to events in service.  The examiner observed that there was a single entry in the service treatment records showing a complaint of back pain after heavy lifting, but the examiner noted that there was no additional treatment for the Veteran's back while he was in service and the Veteran was not apparently given any lifting restrictions.  As such, the examiner concluded that this incident was more likely to causes a lumbar strain than it was to cause degenerative lumbar disease.  Moreover, the examiner noted that the Veteran's medical records were silent for any lumbar problems for approximately two decades after service and was even then related to a workman's compensation incident.  As such, the examiner opined that it was less likely than not that the Veteran's lumbar muscle strain in service caused enough damage to result in degenerative changes or a chronic lumbar muscular strain, especially one presenting twenty years later. 

This opinion was thorough, and the examiner provided a complete rationale for the conclusion that was reached.  The examiner's opinion was grounded in the evidence of record, and therefore it is entitled to considerable weight.  Moreover, the language used by the examiner was not equivocal or speculative.  As such, the Board will attribute greater weight to it than to the other opinions that were speculative.

The fact of the matter is that while the Veteran did complain on one occasion of back pain in service, even then he demonstrated good range of motion and was not given any lifting restrictions.  Following service, even the Veteran has acknowledged that he did not experience any back problems for a number of years, during which time he worked in labor-intensive, physically demanding jobs for more than a decade.  

While the Veteran has asserted that his current back disability might be directly related to his military service, he lacks the medical training and expertise to provide a complex medical opinion, such as this.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus between his back disability and his military service.  Medical opinions have been obtained, but as discussed, the most probative, least speculative, and best-supported opinion concluded that it was less likely than not that the Veteran's current back disability either began during or was otherwise caused by the Veteran's military service.  The post-service medical records provide particularly negative evidence against this claim.

As such, the criteria for service connection for a back disability on a direct basis have not been met, and to that extent the Veteran's claim is denied.

Secondary Service Connection

The Board will now turn to the Veteran's primary contention; that his current lower back disability is caused by his service connected foot disability. 
 
The Veteran has testified at hearing before both the Board and the RO, asserting that his service connected foot disability causes him to walk with an altered gait, which he believes has led to his lower back disability. 

As discussed above, the Veteran separated from service in March 1976; and there were no back complaints for a number of years, during which time the Veteran worked physically demanding jobs.  The Veteran now has a current lower back disability.  The issue thus becomes whether the back condition was caused or aggravated by the Veteran's service connected foot disability.

At the February 1995 VA examination, the examiner diagnosed the Veteran's back as a chronic muscular strain.  However, after reviewing the Veteran's claims file and examining the Veteran, the examiner concluded that the Veteran would probably have developed back pain even without the right foot problem, explaining that most of the present back difficulty was being treated as a work injury to the back.  The examiner then opined that there was no probable causal relationship between the Veteran's chronic back problem and his right foot problem.  

The Veteran submitted a statement in September 1995 indicating that he had an altered gait which existed prior to his back injury in 1992.  He also testified at a hearing before the RO in March 1997, where he described his altered gait, and indicated that he had begun to notice back problems over the previous three to four years.  

As a lay person, the Veteran is competent to report what comes to him through his senses; and he is therefore considered competent to describe symptoms such as foot pain and back pain, and he can describe how he walks to compensate for the foot pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion, such as addressing the etiology of his back disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, a medical opinion is necessary to address this question.  

In this case, numerous opinions have been submitted, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Moreover, while the Board may not ignore a medical opinion, it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases; rather, it is the Board's duty to assess the credibility and probative value of evidence, and, provided that it supplies an adequate statement of its reasons or bases, it may assign greater probative weight to one medical opinion than to another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

At his RO hearing, the Veteran reported that a private doctor had suggested to him that it was possible his back pain could have been secondary to his foot, but the doctor had been killed in a motor vehicle accident.  

In February 2009, the Veteran presented for treatment at the emergency room, complaining of back pain that was worsening.  He reported having had a history of podiatry problems that had been affecting his back recently.  The doctor noted that the Veteran's back problem, might be related to his gait.  However, the doctor provided no rationale for such a conclusion, and the statement was inherently speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
 
In April 2009, Dr. R. evaluated the Veteran, assessing him with chronic low back pain (?mechanical versus claudicant).  He noted that the Veteran was 5'8" and weighed 240 pounds; and he observed that the Veteran walked slightly on the outside of his left foot and slightly antalgic on the right side.  Nevertheless, the Veteran demonstrated full forward flexion and only mildly diminished extension in his back.  Dr. R. stated that it was unlikely that the Veteran's isolated foot pain was related to his back.  He noted that the Veteran was experiencing chronic lower back pain that was worsening and significantly limiting his activities.  He thought some of the back pain was probably mechanical, but it had a claudicant component to it based on his history.  

With regard to the question of whether the Veteran's back pain and potentially spinal stenosis type symptoms/neurogenic claudication was a result of the Veteran's altered gait, Dr. R. concluded that he could not say on a medically more probable than not basis that it is the primary factor; however, he did believe that the altered gait contributes to some extent.  He felt that the problem could be overcome with injection therapy.

Again, Dr. R.'s opinion was speculative and did not address specifically whether it was at least as likely as not (50 percent or greater) that the Veteran's lower back disability was caused by his service connected foot disability.  Moreover, while it appears that he felt that the foot disability could have aggravated the back condition, Dr. R. did not supply any rationale for such a conclusion, and he did not explain how he determined that aggravation might have occurred, such as by showing a specific worsening.
 
In September 2009, the Veteran underwent another VA examination at which he reported a gradual onset of back pain in the late 1980s after working for 10 years for UPS as a truck driver (which required lifting in addition to working on hard surfaces).  The Veteran reported the onset of intermittent numbness to the bilateral lower extremities in the mid-1990s.  He stated that an MRI in the late 1980s showed bulging discs, and he indicated that he was given muscle relaxers for an acute flare-up of back pain.  The Veteran's gait was uneven, and he appeared to favor his right foot.  The examiner diagnosed the Veteran with spondylosis with underlying osteoarthritis of the lumbar spine.  

The examiner observed that there had been an approximately fifteen year gap between the time of the injury to the Veteran's right foot and the onset of his back pain.  The examiner then stated that after a careful review of the Veteran's claims file, taking into consideration the post service injury to the Veteran's back, the lack of evidence for the back complaints for a period of more than ten years following the Veteran's discharge from service, and in consideration of the type of work the Veteran had been doing since discharge that would increase his risk for work related back injury, he was of the opinion that it was less likely than not that the Veteran's current back condition was caused by his altered gait.  

Additionally, the examiner found no medical evidence to indicate that the alteration in gait permanently worsened the Veteran's back condition beyond its normally expected progression.

This medical opinion provided not only a non-speculative conclusion, but also provided a rationale that was grounded in the medical evidence of record.  For example, the examiner noted the numerous risk factors which the Veteran had for developing back problems.  As such, the Board finds that this opinion is entitled to significant weight.

In September 2009, a physician's assistant wrote a letter indicating that he had personally observed an increasingly exaggerated lower and upper leg gait disturbance secondary to the Veteran's abnormal right foot strike.  He indicated that the Veteran had to place nearly all of his weight on his left leg when carrying a weight bearing load.  He added that the Veteran appeared to have the start of a slight scoliosis of his lower spine, secondary to a difference in hip height caused by the compensation for the right foot strike abnormality.  

This statement essentially shows that the Veteran has an abnormal gait, which is not disputed.  However, the physician's assistant did not provide any rationale for his assertion that scoliosis was caused by hip height disparity.  The physician's assistant also did not cite to any medical literature for his conclusion, and there is no indication that the physician's assistant ever actually examined the Veteran or reviewed his medical records; rather, it appears that the entirety of the physician's assistant opinion was based on interaction with the Veteran at church.  This is not to say that the opinion is not of value, but the fact remains that the probative value of the opinion is lessened by the lack of rationale or supporting evidence.

The Veteran has also submitted letters from two chiropractors.

In May 2010, Dr. N., from Atlas Chiropractic PLLC, wrote a letter indicating that the Veteran had been diagnosed with a spinal condition related to instability of the feet and spine.  He explained that this caused the Veteran had have an inability to equally distribute weight when standing, walking, or working, thus increasing spinal biomechanical stress and strain.  Due to this, the chiropractor asserted, the Veteran experienced chronic lower back pain associated with foot numbness.  He added that the Veteran's symptoms were aggravated by physical labor and they restricted his ability to work or perform activities of daily living. 

In August 2010, S.J., D.C., C.C.S.P., wrote a letter indicating that she concurred with the Veteran's belief that there was a causal relationship between his right foot injury in 1973, his right foot pain, his lumbar spine pain and his compromised activity and employment capacity.  She explained that the injury to the foot resulted in permanent mechanical dysfunction and pain in the medial forefoot.  The dysfunction and the pain avoidance altered the Veteran's foot strike and follow through (she then explained the dynamics of the gait cycle).  In the Veteran's case, she found that there was over-supination and failure to adequately pronate, which resulted in a failure to absorb shock and to center the body during weight bearing.  She also found that mechanical foot dysfunction and faultered gait resulted in a compromise of the function of the entire right kinetic chain.  Based on a review of what appears to be a limited selection of the evidence that is of record, and after consulting Normal and Abnormal Function of the Foot (Root, Orien and Weed) and The Physiology of the Joints (Kapandjii), she concluded that the Veteran's trunk pain and dysfunction, including, but not limited to, the permanent activity limitations cited in his in-service profile, are secondary to his right foot injury.

It is noted that while the chiropractors were quite definitive in their conclusions, it does not appear that they considered or ruled out factors that might also have caused the Veteran's current back disability, such as work history, age progression, and weight.  The chiropractors' statements also failed to address why there was an approximately 15 year  gap between the foot injury and the onset of the Veteran's back pain.  These flaws in the provided opinions limit the probative value of the opinions themselves.
 
Nevertheless, given the suggestion by the chiropractors that the Veteran's back disability might be related to his foot disability, VA scheduled yet an additional VA examination to determine if there was support in the medical literature for the chiropractors' opinions. 

In September 2010, the Veteran underwent a VA examination.  The Veteran reported that his back pain had been constant since approximately 1996, but he was unable to recall an accident.  The examiner diagnosed the Veteran with lumbar spondylosis with mild degenerative changes in the lumbar spine on x-ray.  The examiner explained that there were many different types of problems that could reduce the amount of space within the spinal canal/spinal stenosis; the most common of which is related to degeneration and the aging process.  Other causes included birth defects.  The examiner stated that spinal stenosis is generally age related, explaining that as aging occurs, the cushions between a person's vertebrae flatten and bulge to the point that the tough, fibrous outer covering of the disk eventually develop tiny tears, and the jelly-like substance in the disk's center protrudes and presses on the spinal cord and nerve roots. 

Based on the Veteran's work history, age, and reported latent onset of back pain, the examiner opined that his current lumbar spine condition was less likely than not related to his right foot injury while on active duty.

The examiner noted that the Veteran repeatedly stated that his lumbar spine condition was due to his altered gait, but the examiner noted that the Veteran had been out of service for 36 years and had worked a number of labor-type jobs (including logging, heavy equipment operator, and road construction).

In March 2011, the Veteran underwent another VA examination at which it was noted that the Veteran had lumbar degenerative disc disease with minor vertebral spondylosis.  It was explained that the degenerative disc disease was the normal change in spinal discs with age.  Moreover, the examiner explained that these changes were more likely to occur in people who smoke, those who do heavy physical work, and those who are obese.  The examiner explained that spondylosis is a term referring to degenerative osteoarthritis of the joints between the centra of the spinal vertebrae and/or neural foraminae.  It is caused due to lifestyle without ergonomic care, but the most basic cause is age-related wear and tear.  As such, the examiner opined that the Veteran's lower back condition was most likely related to the normal aging process complicated by his long work history of strenuous physical labor and he body habitus, than it is to his service connected foot condition.  The examiner consulted with an orthopedic surgeon who indicated that there was no scientific research in the literature and/or the medical evidence to support altered biomechanics secondary to a foot disability directly causing or aggravating a pathological back, hip or knee condition.

In May 2011, the examiner wrote an addendum to her opinion, indicating that after reviewing the Veteran's claims file and consulting with an orthopedic surgeon, she remained of the opinion that the Veteran's lower back disability was less likely than not caused by, related to or aggravated beyond the natural progression of the disease by the Veteran's service connected foot disorder.  This opinion was based on the orthopedic surgeon's explanation that there was no scientific research in the literature and/or the medical evidence to support altered biomechanics secondary to a foot disability directly causing or aggravating a pathological back, hip or knee condition.

The examiner explained that the chiropractic notes and letters were based on the available information provided at the time of treatment, the information was not supported by medical rationale based on medical literature, but rather on the theory of "altered bio-mechanics."  The altered bio-mechanics theory being that one injured joint would cause other distant abnormal body movements has not been rigorously scientifically validated, but rather is based on anecdotal findings.

With regard to the opinion by Dr. R., the examiner noted that Dr. R.'s conclusion was vague in that he was unable to make a medically more probable conclusion.  

The examiner also addressed the random comments in the VA treatment records that the Veteran's foot injury "probably contributed" was also vague and speculative, and also was not supported by the medical literature.  The examiner also pointed out that the bilateral feet x-rays did not show evidence of arthritic changes; and one would expect from the altered bio-mechanical theory that more proximal joints would show some effects, namely in the foot, before more distal joints would be involved.  

In July 2011, the Veteran was seen by an orthopedic surgeon at VA.  The Veteran relayed his contention that his back was secondary to his foot disability, and he showed the doctor the letter from his chiropractor.  However, the orthopedic surgeon stated that he did not agree with that conclusion.

In August 2011, a letter was received from Dr. J. in which he noted the Veteran's in-service toe injury and in-service back injury, and he stated that it was very reasonable that this injury may have very well injured his low back area that continues to give him problems today.  However, this opinion was speculative; as may in the context of a medical opinion is the same as may not and therefore cannot provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, Dr. J. did not provide any rationale for his opinion, and he did not address the Veteran's many risk factors for developing a back condition such as the one he is currently experiencing.  Additionally, Dr. J. did not address why the Veteran did not experience any back problems for more than 15 years after his in-service foot injury.

As discussed, the Veteran's claims file is full of medical opinions addressing the etiology of his current back disability.  However, after reviewing all of the evidence, it is clear that the most thorough and probative opinions were supplied by the VA examiners.  These opinions were made with a full appreciation of the Veteran's medical history both during and following service, and were provided after a weighing of Veteran's current back disability, and the timeline over which it developed.

Further, the Board finds that facts of this case provide particularly negative evidence against this claim, clearly indicating the etiology of the back disability, sometimes based on actions of the Veteran himself. 

While the Veteran did submit several opinions from chiropractors, the VA examiner explained that these opinions were not based on medically accepted principles.  Moreover, the reports from the chiropractors did not consider, or at least did not discuss, a number of critical factors such as the fact that the Veteran had a foot disability for many years before he actually developed back problems.  This lack of evidentiary discussion renders the chiropractors' opinions less probative than the VA examiner's opinions.  As such, the Board affords them less weight.

Having closely analyzed the entirety of the evidentiary record, the Board concludes that the evidence which concluded that the Veteran's back disability was not secondary to his service connected foot disability is considerably more persuasive than is the evidence which reaches the opposite conclusion.

Given this conclusion, the criteria for service connection on a secondary basis have not been met, and to that extent the Veteran's claim is denied. 
III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the Veteran's claim of entitlement to service connection for a lower back disability, required notice was provided by a letter dated in February 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, as well as informing him how disability ratings and effective dates were assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, VA and private outpatient treatment records have been obtained.  The Veteran also testified at a hearing before the Board.  

Multiple VA opinions have also been obtained to determine the etiology of the Veteran's lower back disability. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

New and material evidence having been presented, the Veteran's claim of entitlement to service connection for a lower back disability is reopened. 

Service connection for a lower back disability, on both a direct and secondary basis, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


